Title: To Benjamin Franklin from Parish & Thomson, 1 July 1782
From: Parish & Thomson
To: Franklin, Benjamin


SirHamburg 1 July 1782
We had the honour to receive in Course your Letter of the 19 April, & agreeable to the Contents, our Bills on Mr. Jay have all been paid in Paris by your Excellency’s orders.
As it will always give us singular Pleasure to render You agreeable Services, we beg leave to inform You that we have at present a remarkably fine sailing American Vessel just now at No. Faro, from whence she proceeds to Philda.—if you have any Letters to forward, they will be in time to go out from hence with our Dispatches to Faro in about three weeks hence.
We have the honour to be very respectfully, Honoured Sir Your most obedient, & most humble Servants
Parish & Thomson
The Honourable Benjamin Franklin Esqe &c, &c, &c Passy
